Exhibit 10.12

 

LOGO [g316482g37v06.jpg]

KiOR, Inc.

2011 Long-Term Incentive Plan

Restricted Stock Unit Award Agreement

 

1. Grant of Restricted Stock Units

KiOR, Inc. (the “Company”) hereby grants to              (the “Grantee”) an
award of              restricted stock units (the “RSUs”), effective as of
February 24, 2012 (the “Grant Date”) in accordance with the KiOR, Inc. 2011
Long-Term Incentive Plan (the “Plan”).

 

2. Relationship to the Plan

This Award Agreement is subject to the terms and conditions set forth in the
Plan and any rules and regulations adopted by the Committee from time to time.
Any terms used in this Award Agreement and not defined herein have the meanings
set forth in the Plan. In the event of an inconsistency between the terms of the
Plan and this Award Agreement, the terms of the Plan will control.

 

3. Vesting

Unless vested on an earlier date as provided in Section 7 hereof, the RSUs will
vest as follows:

 

Vesting Date

     

Percentage Vested

provided that the Grantee has been continuously employed by the Company from the
Grant Date through the applicable vesting date.

Notwithstanding the foregoing, however, all RSUs not then vested shall vest
immediately upon termination if the Grantee’s employment with the Company
terminates by reason of the Grantee’s Disability or death. If the Grantee’s
employment with the Company terminates other than by reason of Disability or
death, the RSUs (to the extent not then vested) shall be forfeited as of the
date the Grantee’s employment so terminates.



--------------------------------------------------------------------------------

4. Non-Transferability

No right or benefit hereunder shall in any manner be liable for or subject to
any debts, contracts, liabilities, or torts of the Grantee. Any purported
assignment, alienation, pledge, attachment, sale, transfer or other encumbrance
of the Restricted Stock, prior to the lapse of restrictions, that does not
satisfy the requirements hereunder shall be void and unenforceable against the
Company.

Notwithstanding the foregoing, in the case of the Grantee’s Disability or death,
the Grantee’s rights under this Award Agreement may be exercised by the Grantee
(or his or her guardian) in the event of Disability or his or her Beneficiary in
the event of death.

 

5. Stockholder Rights

The Grantee shall not have any rights of a stockholder of the Company with
respect to the RSUs, including voting and the right to receive dividends.

 

6. Disability

Determination of the date of termination of employment by reason of Disability
and the satisfaction of the requirements for Disability shall be based on such
evidence as the Committee may require and a determination by the Committee of
such date of termination and satisfaction shall be final and controlling on all
interested parties.

 

7. Forfeiture

If the Grantee’s employment is terminated prior to the date all of the RSUs vest
pursuant to Section 3, such unvested RSUs shall be forfeited immediately, except
as provided in this section. In the event of the Grantee’s death or Disability
while employed by the Company prior to the date all of the RSUs vest pursuant to
Section 3, all of such unvested RSUs shall be immediately vested.

 

8. Settlement of RSUs

Payment of vested RSUs shall be made in the form of cash or shares of Common
Stock as determined by the Committee as soon as administratively practicable
after the date the RSUs vest, but in no case later than the March 15th following
the year in which vesting occurs.

 

9. Tax Withholding

The Committee may make such provisions as it may deem appropriate for the
withholding of any taxes which it determines is required in connection with this
Award Agreement.

 

10. Beneficiary

The Grantee may designate a beneficiary to receive the RSUs that become vested
due to the Grantee’s death, and may change the beneficiary designation from time
to time. Beneficiary designations must be duly executed using the proper form
designated by the Committee attached hereto as Exhibit A and timely filed with
the Company’s General Counsel. If the Grantee fails to designate a beneficiary,
any vested RSUs will be transferred to the legal representative of the Grantee’s
estate.

 

2



--------------------------------------------------------------------------------

11. Code Section 409A; No Guarantee of Tax Consequences

It is intended that this award of RSUs not be subject to the requirements of
Section 409A of the Code pursuant to the short-term deferral exception in
Treasury Regulation § 1.409A-1(b)(4), and the provisions hereof shall be
interpreted and administered accordingly. The Company makes no commitment or
guarantee to the Grantee that any federal or state tax treatment will apply or
be available to any person eligible for benefits under this Award Agreement.

 

12. Notices

All notices required or permitted under this Award Agreement shall be in writing
and shall be delivered personally or by mailing by registered or certified mail,
postage prepaid, to the other party. Notice by mail shall be deemed delivered at
the time and on the date the same is postmarked.

Notices to the Company should be addressed to:

KiOR, Inc.

13001 Bay Park Road

Pasadena, Texas 77507

Attention: General Counsel

Notices to the Grantee should be addressed to the Grantee at the Grantee’s
address as it appears on the Company’s records. The Company or the Grantee may
by writing to the other party, designate a different address for notices.

If the receiving party consents in advance, notices may be transmitted and
received via telecopy or via such other electronic transmission mechanism as may
be available to the parties. Such notices shall be deemed delivered when
received.

 

13. Headings

The headings in this Award Agreement are for reference purposes only and shall
not affect the meaning or interpretation of this Award Agreement.

 

14. Successors

All obligations of the Company under the Plan with respect to RSUs granted
hereunder shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.

 

15. Governing Law; Restrictions

This Award Agreement and all determinations made and actions taken pursuant
hereto, to the extent not otherwise governed by mandatory provisions of the Code
or the securities laws of the United States, shall be governed by and construed
in accordance with the laws of the State of Texas.

 

3



--------------------------------------------------------------------------------

No Common Stock or other form of payment shall be issued hereunder unless the
Company shall be satisfied based on the advice of its counsel that such issuance
will be in compliance with applicable federal and state securities laws.

 

16. Award Agreement Not a Contract

Nothing in this Award Agreement shall interfere with or limit in any way the
right of the Company to terminate the Grantee’s employment at any time, nor
confer upon the Grantee any right to continue in the capacity in which the
Grantee is employed by the Company.

 

17. Entire Award Agreement; Modification

This Award Agreement contains the entire agreement between the parties with
respect to the subject matter hereof, and may not be modified except as provided
in the Plan or in a written document executed by both parties.

[Signature Page Follows]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Award Agreement has been executed by the Company and
the Grantee, effective as of the date on the first page of this Award Agreement.

 

      KiOR, INC. By:  

 

    By:       Grantee     Title:  

 

 

      Date      

 

5



--------------------------------------------------------------------------------

EXHIBIT A

KIOR, INC.

2011 LONG-TERM INCENTIVE PLAN

Beneficiary Designation Form

The Grantee has been awarded Restricted Stock Units (“RSUs”) pursuant to one or
more restricted stock unit award agreements (the “Award Agreement(s)”). In the
event of the Grantee’s death, the Grantee hereby designates the Beneficiary(ies)
identified below to receive any vested RSUs granted to the Grantee under the
Award Agreement(s). Such RSUs shall be transferred to the Beneficiary(ies)
identified below and shall be subject to all the terms and conditions of the
applicable Award Agreement(s).

PRIMARY BENEFICIARY. If the Grantee designates more than one Primary Beneficiary
and one of the Grantee’s Primary Beneficiaries predeceases him or her, that
person’s share will be allocated pro rata to the Grantee’s remaining surviving
Primary Beneficiaries. (Please Print)

 

Name and Address

   Date of
Award
Agmt    # of
RSUs    Social Security
Number

1

        

2

        

3

        

If no Primary Beneficiary survives the Grantee, the Grantee hereby designates
the following as Beneficiary.

CONTINGENT BENEFICIARY. If the Grantee designates more than one Contingent
Beneficiary and one of the Grantee’s Contingent Beneficiaries predeceases him or
her, that person’s share will be allocated pro rata to the Grantee’s remaining
surviving Contingent Beneficiaries. (Please Print)

 

Name and Address

   Date of
Award
Agmt    # of RSUs    Social Security
Number

1

        

2

        

3

        

The Grantee reserves the full right to revoke or modify this designation at any
time by filing a subsequent written designation. Any Beneficiary Designation
Form is effective only when acknowledged and accepted by a representative of the
Company. Upon acknowledgment and acceptance by the Company, all previous
Beneficiary Designation Forms are hereby revoked.

 

 

     

 

Grantee’s Name (Printed)       Signature of Grantee                         
                               Date

 

ACKNOWLEDGMENT AND ACCEPTANCE               

 

      For the Company                          
                                                   Date

 

A-1